              Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 1 of 6




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN FRANCISCO DIVISION

 8
                                                                   Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                                 DECLARATION OF AARON
            Plaintiff,                                             GREENSPAN IN SUPPORT OF
11                                                                 PLAINTIFF’S EMERGENCY
                    v.                                             MOTION FOR ORDER TO
12                                                                 PRESERVE EVIDENCE
13      OMAR QAZI, SMICK ENTERPRISES, INC.,
        ELON MUSK, and TESLA, INC.,
14
            Defendants.
15
16
17   I, Aaron Greenspan, declare as follows:

18          1.      On or around August 29, 2021, I became aware that Omar Qazi, a defendant in

19   this action, intends to sell his car, a Tesla Model 3, at auction via a website called

20   carsandbids.com.

21          2.      The primary hyperlink to Omar Qazi’s vehicle on carsandbids.com is

22   https://carsandbids.com/auctions/rNdqRzbk/2018-tesla-model-3-long-range.

23          3.      As of August 31, 2021, eight bids have been placed for the vehicle.

24          4.      I believe that Omar Qazi’s vehicle contains evidence material to this litigation and

25   that if the vehicle is sold, such evidence will be destroyed and irretrievable.

26          5.      I wrote to Omar Qazi’s counsel on August 29, 2021 at 11:49 A.M. via e-mail

27   requesting a response regarding the vehicle auction by “Monday at 5:00 P.M. at the latest.” I did

28   not receive a response to this message from counsel.

     DECLARATION OF AARON GREENSPAN                    1                                  3:20-cv-03426-JD
             Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 2 of 6




 1          6.      As Exhibit A, I have attached a true and correct copy of my e-mail regarding the
 2   vehicle sale to Karl Kronenberger of Kronenberger Rosenfeld LLP, representing Omar Qazi and
 3   Smick Enterprises, Inc.
 4          7.      As Exhibit B, I have attached a true and correct copy of a post on the
 5   @WholeMarsBlog Twitter account dated August 29, 2021 at 1:02 P.M.
 6          I declare under penalty of perjury under the laws of the United States that the above
 7   statements are true and correct and that this declaration was executed on July 2, 2021 in San
 8   Francisco, California.
 9
10   Dated: August 31, 2021
11
12
                                          Aaron Greenspan
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF AARON GREENSPAN                  2                                 3:20-cv-03426-JD
Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 3 of 6




                              EXHIBIT A
 August 29, 2021 E-Mail Correspondence with Kronenberger Rosenfeld LLP
                 Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 4 of 6


  From:    Aaron Greenspan aaron.greenspan@PLAINSITE.ORG
Subject:   Omar's Car
   Date:   August 29, 2021 at 11:49 AM
     To:   Karl Kronenberger karl@krinternetlaw.com
    Cc:    Jeff Rosenfeld jeff@krinternetlaw.com, Liana Chen liana@krinternetlaw.com, Kate Hollist kate@krinternetlaw.com


       Karl,

       It appears that Omar is selling his car, presumably to finance a lawsuit against me (or his current legal defense, or both). See
       https://twitter.com/WholeMarsBlog/status/1430675480919777284 and https://carsandbids.com/auctions/rNdqRzbk/2018-tesla-model-
       3-long-range?c=all.

       As we have discussed, Omar has no valid claims against me, my family or any of my companies including but not limited to Think
       Computer Foundation, and any such lawsuit will be met with Rule 11 sanctions and anti-SLAPP motions.

       More importantly, Omar’s Tesla Model 3 both is evidence and contains evidence relevant to the ongoing litigation. Omar claims that
       the car was signed by Elon Musk, which I allege is material to their working relationship in the Fourth Amended Complaint. His
       navigation history, to the extent it records travel to the offices and/or facilities of Tesla and/or SpaceX or home(s) of Elon Musk,
       telephone records, and other digital data stored on the car, such as information pertaining to his contract(s) with Tesla to test "Full
       Self-Driving" ("FSD"), as well as the specific timestamps related to his FSD testing, are pertinent to the claims at issue.

       Either the car's data needs to be completely backed up somehow before it is sold, or it cannot be sold until after the litigation is
       complete. For now, I will interpret any sale or transfer of the car as willful destruction of evidence.

       Please respond to affirm your understanding of this message by Monday at 5:00 P.M. at the latest. If you do not I will motion for an
       order prohibiting the sale of the car. I would also remind you and Omar generally of your duty to preserve all evidence.

       Aaron

       PlainSite | https://www.plainsite.org




           20210825.qazi.
                pdf




           20210829.aucti
               on.pdf
Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 5 of 6




                           EXHIBIT B
        August 29, 2021 @WholeMarsBlog Twitter Account Post
8/29/2021               Case 3:20-cv-03426-JD Document 134-1 Filed 08/31/21 Page 6 of 6
                       Tweet                                                                       Search Twitter


                        Whole Mars Catalog
                        @WholeMarsBlog                                                      New to Twitter?
                                                                                            Sign up now to get your own personalized timeline!
               You’re going down Aaron
                                                                                                               Sign up with Google
               1:02 PM · Aug 29, 2021 · Twitter for iPhone
                                                                                                               Sign up with Apple
                1 Retweet    210 Likes
                                                                                                       Sign up with phone or email

                                                                                            By signing up, you agree to the Terms of Service and
                                                                                            Privacy Policy, including Cookie Use.
                        Abd @doitabdo · 2h
                        Replying to @WholeMarsBlog

                                                                                            Relevant people

                                                                                                       Whole Mars Catalog
                                                                                                                                        Follow
                                                                                                       @WholeMarsBlog
                                                                                                       part 24 hour EV news channel / part
                                                                                                       shitty stand up comedy routine.
                                                                                                       Testing Tesla FSD Beta


                            GIF
                                                                                            What’s happening
                                                                    3
                                                                                            Weather · LIVE
                                                                                            Hurricane Ida makes landfall in
                        Maxhusar @maxhusar · 2h
                                                                                            Louisiana as an ‘extremely
                        Replying to @WholeMarsBlog
                                                                                            dangerous’ Category 4 storm
                        Cant wait!
                                                                                            Trending with #Hurricane_Ida, Jim
                                                                                            Cantore


                                                                                                Healthcare Insider  · 3 hours ago
                                                                                            A nation's healthcare system at
                                                                                            'risk of collapse.' Afghan doctors
                                                                                            and health minister describe the
                                                                                            looming catastrophe.


                                                                                            NFL · Last night
                                                                                            Bears at Titans



                            GIF                                                             NFL · LIVE
                                                                                            Raiders at 49ers
                                                                    1                       Trending with Raiders, 49ers


                        adam @adamhoov · 2h                                                 Food · Trending
                        Replying to @WholeMarsBlog                                          Dasani
                        Maybe when he loses everything he’ll learn to be a good human       14.5K Tweets

                             8                                      35
                                                                                            Show more

                          MediocreGodOFSomewhatMischief             @kkamalx · 2h
                        Doubt that                                                          Terms of Service Privacy Policy Cookie Policy
                                                                                            Ads info More        © 2021 Twitter, Inc.
                             1                                      7


                        AreDeutz calls BS on the MSM. @DeutzAre · 2h
                        Would take hundreds of therapy sessions to achieve that, if ever.

                                                                    4


                        Chansoo Byeon @ByeonChansoo · 2h
                        Replying to @WholeMarsBlog
https://twitter.com/WholeMarsBlog/status/1432071239661600768                                                                                       1/6
